DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “wherein the at least one server defines logically independent network slicing for the configurable network that selects a first network slice responsive to use of the configurable network by a first application and selects a second network slice responsive to use of the configurable network by a second application” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 – A telecommunications network comprising: at least one core network interface for providing interconnection to a core network, at least one base station interface for providing communications to at least one user device, at least one server defining a configurable network interconnecting the at least one core network interface and the base station, wherein the configurable network comprises a cloud based virtual radio access network (VRAN), wherein the at least one server defines logically independent network slicing for the configurable network that selects a first network slice responsive to use of the configurable network by a first application and selects a second network slice responsive to use of the configurable network by a second application, wherein the at least one server implements the VRAN in a first configuration responsive to use of the first application by the configurable network and a second configuration responsive to use of the second application by the configurable network, and at least one transceiver associated with the at least one base station interface for providing massive MIMO communications between the at least one server and the at least one user device.
2.	Regarding claim 8 – A method for providing a telecommunications network comprising: providing interconnection to a core network through at least one core network interface, providing communications to at least one user device through at least one base station, interconnecting the at least one core network interface and the base station interface through a configurable network implemented by at least one server, wherein the configurable network comprises a cloud based virtual radio access network (VRAN), defining logically independent network slicing for the configurable network through the at least one server, selecting a first network slice responsive to use of the configurable network by a first application, selecting a second network slice responsive to use of the configurable network by a second application, implementing the VRAN in a first configuration responsive to use of the first application by the configurable network and a second configuration responsive to use of the second application by the configurable network, and providing massive MIMO communications between the at least one server and the at least one user device using at least one transceiver associated with the at least one base station interface.
3.	Regarding claim 15 – A telecommunications network comprising: at least one core network interface for providing interconnection to a core network, at least one base station interface for providing communications to at least one user device, at least one server defining a configurable network interconnecting the at least one core network interface and the base station, wherein the configurable network comprises a cloud based virtual radio access network (VRAN), wherein the at least one server defines logically independent network slicing for the configurable network that selects a first network slice responsive to use of the configurable network by a first application and selects a second network slice responsive to use of the configurable network by a second application, wherein the at least one server implements the VRAN in a first configuration responsive to use of the first application by the configurable network and a second configuration responsive to use of the second application by the configurable network; and wherein the at least one server implements the VRAN to supports a coordination of multi-connectivity technologies over licensed, shared, and unlicensed bands.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter

Claims 1-20 are allowable over the prior art of record.

Conclusion

Claims 1-20 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sternberg et al. (US 2021/0212134 A1) discloses connecting to virtualized mobile core networks.
Parkvall et al. (US 2017/0331670 A1) discloses network architecture, methods, and devices for a wireless communications network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314
John Pezzlo
10 May 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465